DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-13, in the reply filed on 3/8/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a speech recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the indicator."  There is insufficient antecedent basis for this limitation in the claim because there is already an “indicator,” “symbol indicator,” and “graph indicator.”
Claim 13 recites the limitation "the symbol indicator."  There is insufficient antecedent basis for this limitation in the claim because there are plural symbol indicators.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Yang et al.  (US 20150330008; hereafter, Yang ‘008).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine based on the sound recognized by the speech recognition module (210, 230; paragraphs 75-79); and an indicator (120).

Nishimura discloses a washing machine with operation panel including an ON switch  for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface being configured to start and stop operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Yang ‘008 discloses a washing machine having a door display unit (112, 114).  The door display unit displays a light pattern, for example, a pattern from 12 o’clock to a phase angle corresponding to the progress degree of the washing operation  (paragraphs 87, 94; Figure 4).  
Because it is known in the art to have a symbol indicator and a graph indicator as claimed, and the results of the modification would be predictable, namely, providing information to a user in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Regarding claims 3-4, 8, and 9, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Yang ‘008: 112 and 114; see paragraphs 90-93; Figure 4); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Yang ‘008: Figure 4 at 112 and 114); a sensor configured to sense the user approaching the washing machine, wherein the indicator is configured to be activated in 
Regarding claims 7 and 10, Yang ‘065, in view of Nishimura, and further in view of Yang ‘008, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation, a spin-drying operation, and a drying operation (Yang ‘008: paragraph 45), but does not expressly disclose indication of a rinsing operation.  Yang ‘008 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying (paragraph 3).  Because it is known in the art to also perform rinsing, and the results of the modification would be predictable, namely, indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a rinsing operation.

Claims 1, 3-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), and further in view of Lee et al.  (EP 2426244; cited by Applicant).
Regarding claim 1, Yang ‘065 discloses a washing machine comprising: an input interface comprising a first button or a first touch panel (134; paragraphs 37, 38); an operation manipulation interface comprising a speech recognition module configured to recognize a sound of the user and a controller configured to control the operation of the washing machine 
Yang ‘065 does not expressly disclose the input interface being configured to start and stop operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Nishimura discloses a washing machine with operation panel including an ON switch  for power supply (5), an OFF switch for power cut-off (6), and a START key switch corresponding to an indication of START/INTERRUPT (8c; see Figure 7: A5).
Because it is known in the art to have a power switch and a start/interrupt switch, and the results of the modification would be predictable, namely, allowing a user to turn on the machine and start/stop its operation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the input interface being configured to start and stop operation of the washing machine based on input by a user; and a power control device comprising a second button or a second touch panel, the power control device being configured to turn on and turn off power to the washing machine based on input by the user.
Yang ‘065 does not expressly disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors.

Because it is known in the art to have a symbol indicator and a graph indicator, as taught by Nishimura, and to show the progress of a wash as an annular ring, as taught by Lee, and the results of the modification would be predictable, namely, providing information to a user in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disclose a symbol indicator configured to indicate one or more operations of the washing machine, and a graph indicator configured to indicate an operating time corresponding to the one or more operations of the washing machine, the graph indicator comprising a plurality of sections configured to output light in one or more colors.
Regarding claims 3-6, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator is configured to output light independently of the graph indicator (Nishimura: 14, 15); wherein the symbol indicator is disposed at a side of and adjacent to the graph indicator (Nishimura: 14, 15); wherein the graph indicator has a closed loop shape surrounding at least a portion of a circumference of the input interface, and wherein the symbol indicator is disposed at an outer 

Regarding claim 10, Yang ‘065, in view of Nishimura, and further in view Lee, is relied upon as above and further discloses wherein the symbol indicator is configured to indicate a washing operation and a rinsing operation (Nishimura: 8e, 8f), but does not expressly disclose a spin-drying operation.  Instead, Nishimura discloses a dehydration operation (8g).  Yang ‘065 further discloses, in the discussion of the background art, that it is known for washing machines to perform washing, rinsing, and spin-drying (paragraph 3).  Because it is known in the art to perform spin-drying, and the results of the modification would be predictable, namely, performing and indicating an operation performed by a washing machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have indication of a spin-drying operation.
Regarding claim 11, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above and further results in: wherein the symbol indicator comprises a first symbol indicator configured to indicate the washing operation (Nishimura: 8e), a second symbol indicator configured to indicate the rinsing operation (Nishimura: 8f), and a third symbol indicator configured to indicate the spin-drying operation (Nishimura: 8e; Yang ‘065; paragraph 3), and wherein the first symbol indicator, the second symbol indicator, the third symbol .

Claims 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.  (US 2015/0345065; hereafter, Yang ‘065), in view of Nishimura et al.  (US 5,694,793), in view of Lee et al.  (EP 2426244), and further in view of Ban et al.  (US 2015/0169194).
Regarding claims 2 and 12, Yang ‘065, in view of Nishimura, and further in view of Lee, is relied upon as above, but does not expressly disclose wherein the graph indicator is configured to output light in different colors according to an elapse of the operating time of the one or more operations of the washing machine; or wherein the graph indicator is configured to: based on the washing machine starting a washing course that comprises the one or more operations, indicate the washing course in a first color; and based on the washing machine performing a portion of the washing course, change a portion of the graph indicator corresponding to the portion of the washing course to a second color different from the first color.
Ban discloses a GUI display for an appliance which performs a washing course (abstract) and during an operation, a color of a completed step changes according to a remaining time so that it is possible to visually understand how much the washing operation has progressed (paragraph 71).
Because it is known in the art to change a color of a GUI element to indicate how much a washing operation has progressed, and the results of the modification would be predictable, 
 Regarding claim 13, Yang ‘065, in view of Nishimura, in view of Lee, and further in view of Ban, results in: wherein the symbol indicator comprises a plurality of symbol indicators that are spaced apart from one another and arranged along the graph indicator (Nishimura: 8e, 8f, 8g), and wherein the symbol indicator is configured to output light through one of the plurality of symbol indicators corresponding to the portion of the washing course (Nishimura: 9; col. 7, lines 4-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711